



{80199265:7}




SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) made as of the 17th day
of October, 2018 (the “Effective Date”) by and between CIP II/AR BRIDGEWATER
HOLDINGS LLC, a Delaware limited liability company (“Landlord”); and INSMED
INCORPORATED, a Virginia corporation (“Tenant”).


BACKGROUND


Whereas, by that certain Lease Agreement dated as of July 1, 2016 (the “Original
Lease”) Landlord leased to Tenant a portion of the lower level of the Building L
(the “Building”) containing approximately 13,274 rentable square feet (the
“Original Premises”) located in the Township of Bridgewater, Somerset County,
New Jersey within the Research and Development project commonly known as the New
Jersey Center of Excellence at Bridgewater (the “Project”); and
Whereas, by that certain First Amendment to Lease dated as of October 1, 2016
(the “First Amendment” and, together with the Original Lease and this Second
Amendment, the “Lease”) Landlord leased to Tenant an additional approximately
1,037 rentable square feet in Building K (the “Storage Space”); and
Whereas, Landlord and Tenant have agreed that the Commencement Date under the
Original Lease is October 1, 2016, and the Expiration Date under the Original
Lease is December 31, 2021.
Whereas, Landlord and Tenant now desire to amend the Original Lease and First
Amendment to provide for the lease by Tenant of an additional 13,691 rentable
square feet, consisting of a portion of the second floor of the Building (the
“Second Expansion Premises”), and for such other agreements as are hereinafter
provided.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties, intending to be legally bound, agree as follows:


1. Any capitalized term not defined herein and defined in the Original Lease or
in the First Amendment, is used herein with the meaning set forth in the
Original Lease or the First Amendment.


2. Subject to and in accordance with the terms and conditions of the Original
Lease, the First Amendment and this Second Amendment, effective as of the
Effective Date, the Original Lease and the First Amendment are hereby amended as
follows:


(a)    From and after the SEP Commencement Date (as hereinafter defined),
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord, through
the end of the Term, that portion of the second floor of the Building, agreed to
consist of 13,691 rentable square feet (as shown on Exhibit “A” annexed hereto
and made a part hereof, and being hereinafter referred to as the “Second
Expansion Premises”). From and after the SEP Commencement Date, the term
“Premises” as used throughout the Lease shall be 28,002 rentable square feet for
all purposes of the Lease.
(b)     Tenant shall use the Second Expansion Premises for the Permitted Use,
and for no other purposes.





--------------------------------------------------------------------------------





(c)    Following the execution and delivery of this Second Amendment by Landlord
and Tenant and subject to the terms of Exhibit “B” attached hereto in all
respects, including the Landlord’s obtaining all required building, construction
and any other permits, approvals or consents to the extent same are required to
comply with all applicable Laws, Landlord shall separately demise the Second
Expansion Premises, by performing the following work in accordance with the plan
attached hereto as Exhibit “A-1”: build demising walls and entry doors, install
card readers for the entry doors, and remove non-affixed lab benches and other
personal property (other than the Retained FFE) from the Second Expansion
Premises (the “Demising Work”), and subject to Section F of the Second Expansion
Premises Work Letter attached hereto as Exhibit “B” (the “Second Expansion
Premises Work Letter”), shall perform the work more particularly described as
“Tenant’s Work” in the Second Expansion Premises Work Letter as part of the
preparation of the Second Expansion Premises for Tenant’s occupancy. The
Demising Work shall be at Landlord’s sole cost and expense.


(d) Tenant agrees that Landlord shall have no obligation to do any work or
perform any services to prepare the Second Expansion Premises for Tenant’s
occupancy, other than the Demising Work and, subject to Section F of the Second
Expansion Premises Work Letter, the Tenant’s Work. Tenant shall accept the
Second Expansion Premises in its then “as-is” condition, subject to Landlord’s
completion of the Demising Work and, subject to Section F of the Second
Expansion Premises Work Letter, the Tenant’s Work and latent defects. From and
after the Effective Date, the provisions of Section 2(c) of the Original Lease
shall apply to the Second Expansion Premises with “Demising Work” substituted
for “Landlord’s Base Building Work” and “Tenant’s Work” substituted for “Initial
Tenant Improvements Work.”
(e)    Landlord shall advise Tenant, in writing, at least two (2) Business Days
prior to the anticipated date of Substantial Completion (hereinafter defined) of
each of the Demising Work and the Tenant’s Work. Within two (2) Business Days
after Tenant’s receipt of Landlord’s notice of Substantial Completion of each of
the Demising Work and the Tenant’s Work, Tenant shall be granted an opportunity
to walk-through the Second Expansion Premises, with a representative of
Landlord, in order to verify Substantial Completion of the Demising Work and the
Tenant’s Work. Tenant shall provide Landlord written notice of any defects or
incomplete work within two (2) Business Days following the walk-through. For
purposes of this Second Amendment the terms “Substantial Completion” or
“Substantially Complete” when referring to the Demising Work or the Tenant’s
Work, as applicable, shall mean that (x) such work has been completed in
accordance with (i) the provisions of the Lease applicable thereto, (ii) the
plans and specifications for such work, and (iii) all applicable Laws, except
for minor details of construction, decoration and mechanical adjustments, if
any, the non-completion of which does not materially interfere with the
performance of the Demising Work or the Tenant’s Work, as applicable, or which,
in accordance with good construction practice, should be completed after the
completion of the Demising Work or the Tenant’s Work, as applicable, and (y)
with respect to the Tenant’s Work, the Second Expansion Premises is broom clean
with all construction debris and equipment removed from the Second Expansion
Premises, and the Second Expansion Premises is delivered to Tenant, and (z)
Landlord has obtained a certificate permitting Tenant to occupy the Second
Expansion Premises from the applicable local governing authority, if required by
Law. It is agreed that Tenant and Landlord shall promptly review any defects or
incomplete work that are described in the written notice given by Tenant to
Landlord and based upon such review, Landlord and Tenant shall prepare a list
setting forth those items of Demising Work and the Tenant’s Work which are not
completed (these items agreed to by Landlord and Tenant are hereinafter
collectively referred to as “SEP Punchlist Items”). Landlord agrees to cause
such SEP Punchlist Items to be completed by the date which shall be thirty (30)
days after the applicable date of Substantial Completion; provided, however, if
any SEP Punchlist Items cannot be reasonably completed within the applicable
thirty (30) period for any reason, including, without limitation, for any Force
Majeure Delay or Tenant Delay, then Landlord shall have such longer period of
time as shall be reasonably necessary to complete such SEP Punchlist Items so
long as Landlord





--------------------------------------------------------------------------------





is prosecuting such work with due diligence. Notwithstanding the foregoing, this
subsection (e) shall not apply with respect to the Tenant Work if Tenant assumes
responsibility for managing construction of the Tenant’s Work pursuant to
Section F of the Second Expansion Premises Work Letter.
(f)    Landlord shall use commercially reasonable efforts to cause the Demising
Work to be Substantially Completed on or before January 1, 2019, subject to a
day-for-day extension for each day of Tenant Delay, if any (the “Demising Work
Delivery Date”). In the event Landlord does not cause the Demising Work to be
Substantially Completed by the date which is forty-five (45) days after the
Demising Work Delivery Date (the “First Demising Outside Date”), then Tenant
shall be entitled to a credit against Base Rent for the Second Expansion
Premises in an amount equal to one (1) day of Base Rent for the Second Expansion
Premises prorated on a daily basis for each (1) day of delay after the First
Demising Outside Date that Landlord fails to cause the Demising Work to be
Substantially Completed. In the event Landlord does not cause the Demising Work
to be Substantially Completed by the date which is thirty (30) days after the
First Demising Outside Date (the “Second Demising Outside Date”), then Tenant
shall be entitled to a credit against Base Rent for the Second Expansion
Premises in an amount equal to two (2) days of Base Rent for the Second
Expansion Premises prorated on a daily basis for each (1) day of delay after the
Second Demising Outside Date that that Landlord fails to cause the Demising Work
to be Substantially Completed. In the event Landlord does cause the Demising
Work to be Substantially Completed by the date which is ninety (90) days after
the Demising Work Delivery Date (the “Demising Termination Date”), Tenant may,
at its option, terminate this Second Amendment by written notice to Landlord
delivered any time after the Demising Termination Date but prior to the Demising
Work being Substantially Completed; provided however, if Landlord delivers
possession of the Second Expansion Premises to Tenant with the Demising Work
Substantially Completed within ten (10) days after receipt of Tenant’s
termination notice, such termination shall be void. In the event of such
termination, this Second Amendment shall be terminated and of no further force
and effect, the Additional Security Deposit (as hereinafter defined) shall be
promptly returned to Tenant by Landlord, any amounts paid by Tenant for
Additional Cost (as defined in Exhibit “B”) shall be promptly reimbursed to
Tenant by Landlord, and the Original Lease and the First Amendment shall remain
in full force and effect with respect to the Original Premises and the Storage
Space.
(g)    Promptly after the Working Drawings have been approved by Landlord and
Tenant and become the Final Plans in accordance with the terms of the Second
Expansion Premises Work Letter annexed hereto as Exhibit “B”, Landlord and
Tenant shall mutually agree in writing upon the date that Landlord shall use
commercially reasonable efforts to cause the Second Expansion Premises to be
delivered to Tenant with the Demising Work and Tenant’s Work Substantially
Completed using customary and prudent construction practices (the “TW Delivery
Date”). The agreed upon TW Delivery Date shall be subject to a day-for-day
extension for each day of Tenant Delay, if any. In the event Landlord does not
deliver possession of the Second Expansion Premises to Tenant with the Tenant’s
Work Substantially Completed by the date which is forty-five (45) days after the
agreed upon TW Delivery Date (the “First TW Outside Date”), then Tenant shall be
entitled to a credit against Base Rent for the Second Expansion Premises in an
amount equal to one (1) day of Base Rent for the Second Expansion Premises
prorated on a daily basis for each (1) day of delay after the First TW Outside
Date that Landlord fails to deliver possession of the Premises to Tenant with
the Tenant’s Work Substantially Completed. In the event Landlord does not
deliver possession of the Second Expansion Premises to Tenant with the Tenant’s
Work Substantially Completed by the date which is thirty (30) days after the
First TW Outside Date (the “Second TW Outside Date”), then Tenant shall be
entitled to a credit against Base Rent for the Second Expansion Premises in an
amount equal to two (2) days of Base Rent for the Second Expansion Premises
prorated on a daily basis for each (1) day of delay after the Second TW Outside
Date that Landlord fails to deliver possession of the Premises to Tenant with
the Tenant’s Work Substantially Completed. In the event Landlord does not
deliver possession of the Second Expansion Premises to Tenant with the Tenant’s
Work Substantially Completed by the date which is ninety





--------------------------------------------------------------------------------





(90) days after the TW Delivery Date (the “TW Termination Date”), Tenant may, at
its option, terminate this Second Amendment by written notice to Landlord
delivered any time after the TW Termination Date but prior to delivery of
possession of the Second Expansion Premises to Tenant with the Tenant’s Work
Substantially Completed; provided however, if Landlord delivers possession of
the Second Expansion Premises to Tenant with the Tenant’s Work Substantially
Completed within ten (10) days after receipt of Tenant’s termination notice,
such termination shall be void. In the event of such termination, this Second
Amendment shall be terminated and of no further force and effect, the Additional
Security Deposit (as hereinafter defined) shall be promptly returned to Tenant
by Landlord, any amounts paid by Tenant for Additional Cost (as defined in
Exhibit “B”) shall be promptly reimbursed to Tenant by Landlord, and the
Original Lease and the First Amendment shall remain in full force and effect
with respect to the Original Premises and the Storage Space. Notwithstanding the
foregoing, this subsection (g) shall not apply with respect to the Tenant’s Work
if Tenant assumes responsibility for managing construction of the Tenant’s Work
pursuant to Section F of the Second Expansion Premises Work Letter.            


(h)    The commencement date for the Second Expansion Premises shall be the
earlier of: (1) the later of (x) January 1, 2019, or (y) the date of Substantial
Completion of the Demising Work, or such earlier date as the Demising Work would
have been substantially completed but for a Tenant Delay (as defined in Exhibit
“B”), or (2) the date on which Tenant takes possession of the Second Expansion
Premises for the conduct of its business (the “SEP Commencement Date”). The need
to perform SEP Punchlist Items shall not be deemed to delay the SEP Commencement
Date. Upon the occurrence of the SEP Commencement Date, the parties shall
memorialize the same in a Commencement Date Agreement.


(i)    From and after the SEP Commencement Date, the Base Rent for the Second
Expansion Premises shall be as follows:
Period
Annual Rent PSF
Annual Base Rent
Monthly Base Rent
Year 1
$44.00
$602,404.00
$50,200.33
Year 2
$45.32
$620,476.12
$51,706.34
Year 3 (through December 31, 2021)
$46.68
$639,095.88
$53,257.99



(j)    From and after the SEP Commencement Date, the Common Expense Rent for the
Second Expansion Premises shall be as follows:




Period
Annual Common Expenses PSF
Annual Common Expense Rent
Monthly Common Expense Rent
2019
Estimated to be $15.00, but final amount to be set forth in the Landlord’s final
budget for 2019
 $0.00
 $0.00
2020
2019 amount multiplied by 1.03 ($15.45 based on a $15.00 estimate)
 $6,160.95 (based on a $15.00 estimate)
 $513.41 (based on a $15.00 estimate)
2021
2020 amount multiplied by 1.03 ($15.91 based on a $15.00 estimate)
 $12,458.81 (based on a $15.00 estimate)
 $1,038.23 (based on a $15.00 estimate)








--------------------------------------------------------------------------------





* Common Expense Costs include, without limitation, maintenance of Common Areas,
central utility plant operations, Landlord’s insurance premiums, utilities for
the Common Areas and utilities to be provided by Landlord pursuant to this Lease
and security for the Project. The parties acknowledge that the amount of Common
Expense Rent is fixed, Landlord shall not be entitled to reimbursement by Tenant
is the actual Common Expense Costs during the year are greater than the amount
set forth above, nor shall Tenant be entitled to a refund in the event actual
Common Expense Costs during the year are less than the amount set forth above.


(k)    Commencing on the SEP Commencement Date, the first and second sentences
in Section 5(c) of the Original Lease (as amended by the First Amendment) shall
be deleted and the following sentences inserted in lieu thereof:


“From the SEP Commencement Date through the day immediately preceding the Real
Property Tax Conversion Date, Tenant’s proportionate share of Real Property
Taxes shall be calculated based upon the amount by which the Real Property Taxes
allocated to the Building utilizing the methodology described in Exhibit “H”
attached hereto for any calendar year during the Term subsequent to the Base Tax
Year (as hereafter defined) exceeds the Real Property Taxes allocated to the
Building utilizing the methodology described in Exhibit “H” for (i) the 2016
calendar year with respect to the Original Premises and the Storage Space, and
(ii) the 2019 calendar year with respect to the Second Expansion Premises (as
applicable, the “Base Tax Year”). For purposes of the Section 5(c), Tenant’s
proportionate share of Building L with respect to (iii) the Original Premises
shall mean a fraction the numerator of which is the total rentable square
footage of the Original Premises, as same may change from time to time during
the Term and the denominator of which shall be the total rentable square footage
of the Building L, and (iv) the Second Expansion Premises shall mean a fraction
the numerator of which is the total rentable square footage of the Second
Expansion Premises, as same may change from time to time during the Term and the
denominator of which shall be the total rentable square footage of the Building
L, as applicable. For purposes of the Section 5(c), Tenant’s proportionate share
of Building K with respect to the Storage Space shall mean a fraction the
numerator of which is the total rentable square footage of the Storage Space and
the denominator of which shall be the total rentable square footage of the
Building K.”


(l)    Commencing on the SEP Commencement Date, the first sentence in Section
5(d) of the Lease shall be deleted and the following sentences inserted in lieu
thereof:


“Notwithstanding anything to the contrary contained in Section 5(c) above, from
and after the Real Property Tax Conversion Date; the Tenant’s proportionate
share of Real Property Taxes with respect to the Original Premises shall mean
the amount by which the sum of (i) (A) the product of the then assessed
valuation for Building L (as determined by the valuation of Building L set forth
on the Property Record Card maintained in the office Tax Assessor for
Bridgewater Township, or any successor thereto) and a fraction, the numerator of
which is the rentable square footage of the Original Premises, and the
denominator of which is the rentable square footage of Building L, multiplied by
(B) the then applicable tax rate for Bridgewater Township, and (ii) the product
of the then assessed valuation of the land located within Condominium Unit 2 and
the then applicable tax rate for Bridgewater Township, which product shall then
be multiplied by the fraction, the numerator of which shall be the then current
rentable square footage of the Original Premises, and the denominator of which
shall be the then current rentable square footage of all tenantable buildings
located within Condominium Unit 2, exceeds the Real Property Taxes allocated to
Building L utilizing the methodology described in Exhibit “H” for the Original
Premises Base Tax Year. Notwithstanding anything to the contrary contained in
Section 5(c) above, from and after the Real Property Tax Conversion Date; the
Tenant’s proportionate share of Real Property Taxes with respect to the Second
Expansion Premises shall mean the amount by which the sum of (i) (A) the product
of the then assessed valuation for Building L (as determined by the valuation of
Building L set forth on the Property Record Card maintained in the office Tax
Assessor for Bridgewater Township, or any successor thereto) and a fraction, the
numerator of which





--------------------------------------------------------------------------------





is the rentable square footage of the Second Expansion Premises, and the
denominator of which is the rentable square footage of Building L, multiplied by
(B) the then applicable tax rate for Bridgewater Township, and (ii) the product
of the then assessed valuation of the land located within Condominium Unit 2 and
the then applicable tax rate for Bridgewater Township, which product shall then
be multiplied by the fraction, the numerator of which shall be the then current
rentable square footage of the Second Expansion Premises, and the denominator of
which shall be the then current rentable square footage of all tenantable
buildings located within Condominium Unit 2, exceeds the Real Property Taxes
allocated to Building L utilizing the methodology described in Exhibit “H” for
the Second Expansion Premises Base Tax Year. Notwithstanding anything to the
contrary contained in Section 5(c) above, from and after the Real Property Tax
Conversion Date; the Tenant’s proportionate share of Real Property Taxes with
respect to the Storage Space shall mean the amount by which the sum of (i) (A)
the product of the then assessed valuation for Building K (as determined by the
valuation of Building K set forth on the Property Record Card maintained in the
office Tax Assessor for Bridgewater Township, or any successor thereto) and a
fraction, the numerator of which is the rentable square footage of the Storage
Space, and the denominator of which is the rentable square footage of Building
K, multiplied by (B) the then applicable tax rate for Bridgewater Township, and
(ii) the product of the then assessed valuation of the land located within
Condominium Unit 2 and the then applicable tax rate for Bridgewater Township,
which product shall then be multiplied by the fraction, the numerator of which
shall be the then current rentable square footage of the Storage Space, and the
denominator of which shall be the then current rentable square footage of all
tenantable buildings located within Condominium Unit 2, exceeds the Real
Property Taxes allocated to Building K utilizing the methodology described in
Exhibit “H” for the Storage Space Base Tax Year.”


(m)    From and after the SEP Commencement Date, the term “Base Rent” as used in
the Original Lease shall include Base Rent payable under this Second Amendment
with respect to the Second Expansion Premises, and the term “Additional Rent” as
used in the Original Lease shall include Common Expense Rent and Real Property
Taxes payable under this Second Amendment with respect to the Second Expansion
Premises.


(n)    From and after Substantial Completion of the Tenant’s Work (or the
Transfer Date (as defined in the Second Expansion Premises Work Letter) if
Tenant assumes responsibility for managing construction of the Tenant’s Work
pursuant to Section F of the Second Expansion Premises Work Letter), Tenant
shall be solely responsible for the replacement, repair and maintenance of any
utility equipment within the Second Expansion Premises that only services the
Second Expansion Premises.


(o)    From and after Substantial Completion of the Tenant’s Work (or the
Transfer Date if Tenant assumes responsibility for managing construction of the
Tenant’s Work pursuant to Section F of the Second Expansion Premises Work
Letter), Tenant shall provide for all cleaning and extermination services
required by Tenant, and shall furnish, install and replace all lighting tubes,
lamps, bulbs and ballasts required by Tenant during the Term, at Tenant’s sole
cost and expense.


(p)    The first paragraph, only, of Section 2(e) of the Original Lease is
deleted, and is replaced by the following: “Landlord hereby grants to Tenant two
(2) options to extend the Term, each option for a period of five (5) years. The
first extension option may be exercised with respect to: (1) the entire
Premises; (2) the entirety of the Original Premises and the Storage Space; (3)
the Second Expansion Premises; or (4) the entirety of the Second Expansion
Premises and the Storage Space. If the first extension option is exercised with
respect to the entire Premises, the second extension option may be exercised
with respect to: ((1) the entire Premises; (2) the entirety of the Original
Premises and the Storage Space; (3) the Second Expansion Premises; or (4) the
entirety of the Second Expansion Premises and the Storage Space. If the first
extension option is exercised with respect to less than the entire Premises,
then the second extension option may only be exercised with respect to that same
space. Such option(s), if exercised, must be exercised by





--------------------------------------------------------------------------------





Tenant giving written notice of its exercise to Landlord in the manner provided
in this Lease not less than 12 months prior to the expiration of the Term, or
the first extension of the Term, as the case may be. The applicable extension
period shall commence on the day immediately following the expiration of the
initial Term, or the first extension of the Term, as the case may be. No
extension option may be exercised by Tenant if an Event of Default exists at the
time of the exercise of the option. In the event Tenant exercises its option
with respect to less than the entire Premises, the term ‘Premises’ as used in
the remainder of this Section 2(e) shall mean only that portion of the Premises
as to which Tenant has exercised its option.”


(q)    Any and all equipment and fixtures more particularly described on Exhibit
“C” attached hereto shall be Retained FFE and governed by Section 1(b) of the
Original Lease.


(r)    From and after the SEP Commencement Date, the definition of “Delivery
Condition” in the last sentence of Section 12(a) of the Original Lease is
amended to replace the phrase “Landlord’s Base Building Work and the Initial
Tenant Improvements” with the phrase “Landlord’s Base Building Work, the
Demising Work, the Initial Tenant Improvements and, unless Tenant assumes
responsibility for managing construction of the Tenant’s Work pursuant to
Section F of the Second Expansion Premises Work Letter, the Tenant’s Work”.
(s)    From and after the SEP Commencement Date, Section 8(a)(iv) shall be
deleted in its entirety and the following Section 8(a)(iv) shall be inserted in
lieu thereof:
“Special Form coverage, including, but not limited to, standard fire and
extended coverage insurance with vandalism and malicious mischief endorsements,
on all personal property of Tenant and on all improvement and alterations made
by, on behalf of and/or at the expense of Tenant in or about the Premises or
other portions of the Building (including, without limitation, that portion of
the Initial Tenant Improvement Work and/or the Tenant’s Work completed at the
sole cost and expense of Tenant) to the extent of their full replacement value;
and”
(t)    Clause (a), only, of the second sentence of Section 38(i) of the Original
Lease is deleted, and is replaced by the following: “(a) any Hazardous Materials
or violations of Law affecting the Original Premises, the Building or the
Project prior to the Commencement Date or affecting the Second Expansion
Premises prior to the SEP Commencement Date, or”.
3.    Concurrently with the execution and delivery of this Second Amendment,
Tenant shall deliver to landlord a one (1) year, irrevocable, unconditional
letter of credit, compliant with all provisions of Section 18(a) of the Original
Lease, in the amount of One Hundred and Fifty One Thousand Dollars ($151,000.00)
(the “Additional Security Deposit”). Delivery of the Additional Security Deposit
may be satisfied by Tenant’s delivery of a replacement letter of credit in an
amount equal to the sum of the current Security Deposit pursuant to the Original
Lease plus the Additional Security Deposit, which sum Landlord and Tenant agree
is Three Hundred Seventy Five Thousand, Five Hundred Fifty One and 81/100
Dollars ($375,551.81) as of the Effective Date. The Additional Security Deposit
shall be treated in all respects as the Security Deposit is treated, except that
Section 18(h) of the Original Lease shall not be applicable to the Additional
Security Deposit. Section 18(h) of the Original Lease shall continue to apply
with respect to the Security Deposit pursuant to the Original Lease.


4.    Subject to the Rules and Regulations attached to the Original Lease as
Exhibit J, as the same may be modified by Landlord from time to time during the
Term, in accordance with the Lease, Tenant shall have the right to use thirty
three (33) non-exclusive, un-assigned and un-reserved parking spaces in the
parking garage located in the Project for non-commercial vehicles, in common
with other tenants of the property. These parking spaces referenced in this
Section are in relation to the leasing of the Second Expansion





--------------------------------------------------------------------------------





Premises only, such that if the Tenant does not exercise its renewal option for
the Second Expansion Premises, it shall have no further rights with respect to
such 33 parking spaces. The right to use parking spaces as set forth in Section
24(a) of the Original Lease with respect to the Original Premises shall apply in
addition to the rights set forth in this Section; provided that if the Tenant
does not exercise its renewal option for the Original Premises, it shall have no
further rights with respect to the parking spaces as set forth in Section 24(a)
of the Original Lease.


5. Landlord and Tenant represent and warrant to each other that they have dealt
and negotiated solely and only with Jones Lang LaSalle for this Second Amendment
and with no other broker. Landlord shall pay Jones Lang LaSalle a brokerage
commission pursuant to a separate agreement. Landlord and Tenant hereby agree to
indemnify, defend and hold the other harmless from and against any and all
claims, suits, damages, liabilities, counsel fees, costs, expenses, orders and
judgments imposed upon, incurred by or asserted against Landlord or Tenant by
reason of the actions or inactions of the indemnifying party.
6. Landlord and Tenant each hereby ratify and confirm its obligations under the
Original Lease and the First Amendment, and represent and warrant to the other
party that it has no defenses thereto. Additionally, Tenant further confirms and
ratifies that, as of the date hereof, (a) the Original Lease and the First
Amendment are and remain in good standing and in full force and effect, and (b)
Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Original Lease and the First Amendment or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.
7.    Except as modified by this Second Amendment, the Original Lease and the
First Amendment shall remain in full effect and shall be applicable to the
Second Expansion Premises. This Second Amendment shall be binding upon Landlord
and Tenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of this Second Amendment and the terms of the
Original Lease or the First Amendment, the terms of this Second Amendment shall
prevail with respect to the Second Expansion Premises. This Second Amendment
shall be governed by the laws of the State of New Jersey, without regard to
conflicts of law provisions.


8.        This Second Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all of such counterparts shall
constitute one document. To facilitate execution of this Second Amendment, the
parties hereto may execute and exchange, by electronic mail PDF, counterparts of
the signature pages. Signature pages may be detached from the counterparts and
attached to a single copy of this Second Amendment to physically form one
document.


9.        This Second Amendment may not be changed orally and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns and legal representatives.


10.    If any provisions of this Second Amendment shall be held invalid or
unenforceable according to law, the remaining provisions herein shall not be
affected thereby and shall continue in full force and effect.














[no further text on this page; signatures appear on next page]





--------------------------------------------------------------------------------

































































IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Lease as of the day and year first above written.


CIP II/AR BRIDGEWATER HOLDINGS LLC,
a Delaware limited liability company




By: CIP II/AR Bridgewater LLC,
a Delaware limited liability company,
its sole Member


By: AR at Bridgewater LLC,
a New Jersey limited liability company,
its Administrative Manager


By: ACP Land Holdings, LLC,
a New Jersey limited liability company,
its sole Member


By: Padco Management, Inc.,
a New Jersey corporation,
its Managing Member





--------------------------------------------------------------------------------







By: /s/ Kurt Padavano
Name: Kurt Padavano
Title: Senior Vice President




INSMED INCORPORATED


By: /s/ S. Nicole Schaeffer
Name: S. Nicole Schaeffer
Title: Chief People Strategy Officer





--------------------------------------------------------------------------------







EXHIBIT “A”


SECOND EXPANSION PREMISES










exhibit103image1.jpg [exhibit103image1.jpg]





















--------------------------------------------------------------------------------







EXHIBIT “A-1”


DEMISING WORK








exhibit103image2.jpg [exhibit103image2.jpg]





--------------------------------------------------------------------------------











EXHIBIT “B”


SECOND EXPANSION PREMISES WORK LETTER




This Exhibit “B” is attached to and made a part of that certain Second Amendment
to Lease dated October         , 2018 (the “Second Amendment”), between CIP
II/AR BRIDGEWATER HOLDINGS LLC (“Landlord”) and INSMED INCORPORATED (“Tenant”).
The terms used in this Exhibit that are defined in the Second Amendment shall
have the same meanings as provided in the Second Amendment.


The purpose of this Exhibit “B” is to set forth the relative rights and
obligations of Landlord and Tenant with respect to the preparation and approval
of preliminary drawings, final plans and the construction and installation of
the initial tenant improvements in the Second Expansion Premises (the “Tenant’s
Work”). This Exhibit “B” contemplates that the performance of the Tenant’s Work
will proceed in accordance with the following terms and conditions.


A.    Preliminary Plans


(1)    Tenant has advised Landlord that Tenant desires Landlord to perform
certain Tenant’s Work in the Second Expansion Premises pursuant to plans and
specifications which Tenant is currently preparing. Tenant shall cause
preliminary schematic drawings and outline specifications (collectively, the
“Preliminary Drawings”) to be provided to the Landlord for its review and
approval. Prior to the Effective Date, Tenant has provided to Landlord a space
plan which constitutes only a partial set of the Preliminary Drawings. Tenant
acknowledges and agrees that (i) Tenant shall provide a complete set of
Preliminary MEP Drawings based upon the space plan provided to Landlord prior to
the Effective Date for its review and approval, subsequent to the Effective
Date, and (ii) the Preliminary Drawings shall consist of the space plan provided
by Tenant to Landlord prior to the Effective Date and the complete set of
Preliminary MEP Drawings to be provided by Tenant subsequent to the Effective
Date. Landlord shall approve or provide reasonable detail of its disapproval of
such Preliminary Drawings within five (5) Business Days after Landlord receives
the complete set of Preliminary MEP Drawings from Tenant, such approval not to
be unreasonably withheld, conditioned or delayed. If Landlord denies approval,
Tenant shall cause the Preliminary Drawings to be revised and resubmitted to
Landlord within five (5) Business Days. Landlord shall then have three (3)
Business Days to approve or provide reasonable detail of its disapproval of such
revised Preliminary Drawings. If Landlord denies approval, such process will
continue until Landlord’s approval of the Preliminary Drawings is provided. If
Landlord fails to approve or deny approval within the time periods set forth
above, Landlord shall be deemed to have approved the Preliminary Drawings in the
form to which Landlord did not respond.


B.    Final Plans


(1)Promptly following the Landlord’s approval of the Preliminary Drawings,
Tenant shall be solely responsible for the timely preparation and submission to
Landlord of all architectural, electrical and mechanical construction drawings,
plans and specifications necessary to construct the Tenant’s Work, which plans
shall be prepared consistent with the approved Preliminary Drawings
(collectively, the “Working Drawings”). Tenant shall provide a complete set of
the Working Drawings to Landlord for its review and approval by no later than
sixty (60) days after the Landlord’s approval of the Preliminary Drawings (the
“Working Drawings Outside Date”). Landlord shall approve or





--------------------------------------------------------------------------------





provide reasonable detail of its disapproval of such Working Drawings within
five (5) Business Days, such approval not to be unreasonably withheld,
conditioned or delayed. If Landlord denies approval, Tenant shall cause the
Working Drawings to be revised and resubmitted to Landlord within five (5)
Business Days. Landlord shall then have three (3) Business Days to approve or
provide reasonable detail of its disapproval of such revised Working Drawings.
If Landlord denies approval, such process will continue until Landlord’s
approval of the Working Drawings is provided. If Landlord fails to approve or
deny approval within the time periods set forth above, Landlord shall be deemed
to have approved the Working Drawings in the form to which Landlord did not
respond. The Working Drawings as approved in accordance with this subsection are
referred to as the “Final Plans”. Landlord and Tenant agree that promptly
following the approval of the Final Plans, Landlord and Tenant shall mutually
agree upon the TW Delivery Date in accordance with the provisions of Section
2(g) of the Second Amendment.


(2)Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for all elements of the design of Tenant’s Preliminary Drawings,
Working Drawings and Final Plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Second Expansion Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s
Preliminary Drawings, Working Drawings and Final Plans shall in no event relieve
Tenant of the responsibility for such design. Tenant covenants and agrees to use
commercially reasonable efforts to cause (x) the Preliminary Drawings to be
provided to the Landlord for its review and approval by no later than the
Preliminary Drawings Outside Date, and (y) the Working Drawings shall be
provided to Landlord for its review and approval by no later than the Working
Drawings Outside Date and to devote such time as may be necessary in
consultation with said architect and engineers to enable them to complete and
submit the Preliminary Drawings and/or the Working Drawings within the required
time limit. The parties agree that in no event shall Tenant’s failure to comply
with the timing requirements contained in this Exhibit “B”, constitute a default
by Tenant under the Lease.


(3)    Subject to Section F below, Landlord shall act as construction manager
with respect to the Tenant’s Work. The parties acknowledge that there shall be
no general contractor for the Tenant’s Work, and Landlord shall enter into
direct contracts with subcontractors for each of the trades necessary to perform
the Tenant’s Work. Promptly following approval of the Final Plans, Landlord
shall submit the Final Plans to at least three (3) subcontractors for each of
the trades necessary to perform the Tenant’s Work, who shall be requested to
submit a fixed price contract bid on a straight time basis. Prior to approval of
the Final Plans, Tenant shall have the right to provide Landlord with a list of
subcontractors which Tenant desires to obtain bids from (one for each trade),
which subcontractors shall be subject to Landlord’s reasonable approval.
Landlord and Tenant shall monitor the bidding process and jointly review the
bids and shall adjust the bids based upon any inconsistent assumptions to
reflect an “apple to apples” comparison. Within ten (10) Business Days following
the joint review and adjustment of the bids, Landlord and Tenant shall pick the
subcontractors to perform the Tenant’s Work, and Tenant shall approve the budget
for the Tenant’s Work (the “Approved Budget”). Thereafter, Landlord shall enter
into fixed price contracts with such subcontractors consistent with the Approved
Budget (the “Contracts”), which Contracts shall be subject to Tenant’s
reasonable approval, shall include the insurance requirements set forth in
Schedule 1 hereto and shall be assignable to Tenant, or its designee without
consent of the subcontractors. Tenant shall approve or provide reasonable detail
of its disapproval of any Contract within three (3) Business Days after Tenant’s
receipt, such approval not to be unreasonably withheld, conditioned or delayed.
Landlord may, at its election, designate a list of approved subcontractors for
the performance of those portions of the Tenant’s Work involving electrical,
mechanical, plumbing, heating, air conditioning, ventilation, life safety or
other Building systems, from which list the subcontractors, as the case may be,
must be selected.





--------------------------------------------------------------------------------







C.    Tenant Improvements


(1)    Subject to Section F below, as soon as reasonably practicable after
selection of the subcontractors to perform the Tenant’s Work, and Landlord’s
receipt of all required permits and approvals for the Tenant’s Work (which
permits and approvals shall be obtained by Landlord), and subject to Section F
below, Landlord shall cause the subcontractors to construct the installations
and improvements and complete the Tenant’s Work in accordance with the approved
Final Plans. In connection with the performance of the Tenant’s Work, Landlord
shall be responsible for the cost of the Tenant’s Work up to $41,073.00
(representing $3.00 per rentable square foot of the Second Expansion Premises)
(the “SEP Construction Credit”). The Landlord shall make (i) fifty percent (50%)
of the SEP Construction Credit ($20,536.50) (the “Initial SEP Construction
Credit Payment”) available for funding following Landlord’s receipt of Tenant’s
payment of the Initial Additional Cost Payment (as hereafter defined), and (ii)
fifty percent (50%) of the SEP Construction Credit ($20,536.50) available for
funding within thirty (30) days after the Tenant’s Work is Substantially
Completed; provided that Landlord shall not be required to fund any of the SEP
Construction Credit while an Event of Default exists. The cost of the Tenant’s
Work in excess of the SEP Construction Credit, including any costs to be paid
pursuant to Section 2(b) below, shall be referred to as an “Additional Cost” and
paid by Tenant in accordance with Section (2)(c) below.


(2)    (a)    Landlord shall be paid a construction management fee in the amount
of five percent (5%) of the gross amount of all of the Contracts, plus an
additional five percent (5%) of such amount for overhead. In no event shall
Landlord be paid a construction management fee on soft costs for the Tenant’s
Work or on any costs for any Tenant Installations (as defined below).
   
(b)    Any changes requested by Tenant from the work indicated on the Final
Plans shall be performed by Landlord pursuant to a change order approved and
executed by Landlord and Tenant. All changes to the Final Plans requested by
Tenant, or required based on field conditions must be approved by Landlord in
advance, which approval shall not be unreasonably withheld, delayed or
conditioned. Landlord shall respond to changes to the Final Plans within ten
(10) Business Days. All increases in the cost of the Tenant’s Work resulting
from such change orders shall be borne by Tenant, subject to payment as part of
the SEP Construction Credit.


(c)    Tenant shall pay to Landlord (i) fifty percent (50%) of the total of any
Additional Cost to be incurred by Landlord in connection with the Tenant’s Work
within ten (10) days after Tenant approves the Approved Budget (the “Initial
Additional Cost Payment”), or any change order pursuant to subsection (b) above,
as applicable, and (ii) following the Landlord’s payment of the full amount of
the Initial Additional Cost Payment and the Initial SEP Construction Credit
Payment to the subcontractors during the performance of the Tenant’s Work,
Tenant shall pay to Landlord the total amount of each Payment Request (as
hereafter defined) within thirty (30) days after the Landlord’s giving of such
Payment Request to Tenant, which process shall continue until the Tenant’s Work
is completed. From time to time during the performance of Tenant’s Work
(following the Landlord’s payment of the full amount of the Initial Additional
Cost Payment and the Initial SEP Construction Credit Payment to the
subcontractors during the performance of the Tenant’s Work), but not more
frequently than once per month, the Landlord shall submit a written request for
payment (a “Payment Request”) to Tenant that contains the following
documentation: (1) an Application for Payment (AIA documents G702 and G703) from
Advance Realty Management, Inc (“Advance Realty”) or another affiliate of
Advance Realty identifying percentage of completion by trade; (2) a statement
signed by Advance Realty or another affiliate of Advance Realty briefly
describing the portions of Tenant’s Work that have been completed in accordance
with the Final Plans, (3) a copy of all invoices relating to that portion of
Tenant’s Work described in the Application for Payment and all other invoices
for any Additional Cost for which





--------------------------------------------------------------------------------





Landlord is requesting payment, and (4) partial lien waivers from all
contractors, subcontractors, suppliers and materialmen who performed work,
furnished services or provided material in connection with such portion of the
Tenant’s Work identified in the Application for Payment (collectively, the
“Required Documents”). Upon Substantial Completion of the Tenant’s Work, the
Landlord shall submit a final Payment Request to Tenant together with the
Required Documents (including final lien waivers from all contractors,
subcontractors, suppliers and materialmen who performed work, furnished services
or provided material in connection with the Tenant’s Work) and a copy of the
certificate permitting Tenant to occupy the Second Expansion Premises from the
applicable local governing authority, if required by Law in connection with the
Substantial Completion of the Tenant’s Work. Notwithstanding anything to the
contrary contained in this Section C (2)(c), Tenant shall receive a credit equal
to fifty percent (50%) of the SEP Construction Credit ($20,536.50) in the Final
Payment Request.


(3)    The Demising Work and, subject to Section F below, the Tenant’s Work
constitute all of the improvements to be Substantially Completed by Landlord in
order to prepare the Second Expansion Premises for occupancy by Tenant.


D.    Tenant Installations


(1)    Tenant, at its own cost and expense, shall perform all work related to
installation of furniture, moveable furnishings, telephone systems (including,
without limitation, voice and data cabling and telecommunications equipment) and
office equipment (the “Tenant Installations”), subject to the provisions of
Section D. Tenant shall have access to the Second Expansion Premises to perform
such Tenant Installations in accordance with the provisions of this Section D.
All Tenant Installations which adversely affect the structure of the Building,
require any permit from a governmental authority, involve electrical work or
adversely affect the Building systems shall require the prior written consent of
Landlord, which consent shall not be unreasonably withheld. All Tenant
Installations shall be performed in accordance with Section 22 of the Original
Lease and accomplished in a good and workmanlike manner so as not to damage the
Second Expansion Premises (including the Tenant’s Work) or the Building or the
plumbing, electrical line or other utilities. Notwithstanding anything to the
contrary contained herein, Landlord’s contractor shall, in Landlord’s
contractor’s reasonable discretion, coordinate the performance of the Tenant’s
Work and the Tenant’s performance of the Tenant Installations in accordance with
customary and prudent construction practices in order to effectuate such
installations in an orderly and efficient manner, subject to the provisions of
this Section D.


(2)    In the event that Tenant performs any Tenant Installations pursuant to
this Second Amendment, Tenant agrees promptly to notify Landlord in writing of
the names of its agents, contractors or subcontractors who are to work in the
Second Expansion Premises, and to furnish Landlord with such other information
as Landlord may reasonably require. All work done by Tenant, its agents,
contractors, subcontractors or employees shall be scheduled and performed so as
not to conflict, interfere with, or delay any work undertaken by Landlord in the
Building or Landlord's completion of the Tenant’s Work. In the event that
Tenant, its agents, contractors, subcontractors or employees do not work in
harmony with, or interfere with, labor employed by Landlord, its agents,
contractors, subcontractors or employees or in the event any work stoppage,
jurisdictional labor dispute or other interference with Landlord, its agents,
contractors, subcontractors or employees occurs Landlord shall have the right to
require Tenant, upon written demand, to remove or cause the removal forthwith
all of Tenant's agents, contractors and employees from the Second Expansion
Premises and Tenant agrees to comply with such demand immediately. Any of
Tenant's Installations shall be installed solely at Tenant's risk. Tenant shall
be liable to Landlord for all costs and expenses incurred by Landlord in the
event Tenant, its employees, agents, contractors or subcontractors damage the
Tenant’s Work, the Second Expansion Premises or the Building.







--------------------------------------------------------------------------------





E.    Tenant Delay


“Tenant Delay” means a delay in the Substantial Completion of the Tenant’s Work
by reason of (a) failure of Tenant or its employees or agents to reasonably
cooperate with Landlord; (b) any change order requested by Tenant; (c) Tenant’s
performance of any Tenant’s Installation; and/or (d) the failure to provide
clarifications or additional information requested by Landlord regarding the
Final Plans within a reasonable time period following Landlord’s request.


F.    Sale of Property


In the event that (i) closing on the sale of the Property will occur prior to
Substantial Completion of the Tenant’s Work, and (ii) the buyer of the Property
(“Buyer”) does not intend to, or fails to engage, Advance Realty or another
affiliate of Advance Realty to manage construction of the Tenant’s Work on
Buyer’s behalf, then Landlord shall deliver written notice to Tenant (the “New
Construction Manager Notice”), which New Construction Manager Notice shall
specify the person or entity that will manage construction of the Tenant’s Work
on Buyer’s behalf (the “New Construction Manager”) and such other information
concerning the construction management capabilities of the New Construction
Manager that Tenant may reasonably request. If the New Construction Manager is
unacceptable to Tenant in its sole discretion, Tenant may elect, by written
notice to Landlord within ten (10) Business Days following Tenant’s receipt of
the New Construction Manager Notice (the “Assumption Notice”), to assume
responsibility for managing construction of the Tenant’s Work, in which event
the following shall apply:


(1)     No later than five (5) Business Days after Landlord’s receipt of the
Assumption Notice (the “Transfer Date”), (a) Landlord and Tenant (or Tenant’s
designee) shall execute an assignment and assumption agreement for the Contracts
in substantially the form attached hereto as Exhibit “B-1”; provided that if the
assignment and assumption agreement is executed by Tenant’s designee, Tenant
shall join in the assignment and assumption agreement for purposes of agreeing
to be indemnify Landlord as set forth therein; (b) Landlord shall execute an
assignment in form reasonably acceptable to Landlord and Tenant assigning to
Tenant any and all warranties for materials or for work completed prior to the
Transfer Date, and (c) Landlord shall deliver to Tenant (i) executed originals
(or if originals are not available, certified copies) of the Contracts,
including all amendments and change orders, and all correspondence relating to
such Contracts, (ii) a summary in reasonable detail of the status of
construction of the Tenant’s Work, broken down by Contract, including work
completed to the date of as of the Transfer Date and work remaining to be
completed, (iii) a summary for each Contract identifying the amounts invoiced to
date, the amounts paid to date, retainage amounts and the balance of the
Contract price, and (iv) copies of all invoices received and lien waivers for
amounts paid to date.


(2)    Effective as of the Transfer Date, Section 2(g) of the Second Amendment
and Section C(2)(a) of this Second Expansion Premises Work Letter shall be
deemed deleted in their entirety. Notwithstanding anything to the contrary
contained herein, Tenant agrees that Landlord shall be entitled to the
construction management fee plus the additional amount for overhead more
particularly described in Section C(2)(a) of this Second Expansion Premises Work
Letter, based upon the gross amount of all Paid Costs (as hereafter defined).


(3)    From and after the Transfer Date until the date that Tenant’s Work is
completed (the “Tenant’s Work Period”), Tenant shall (i) cause the Tenant’s Work
to be performed in accordance with Section 22(b) of the Original Lease, and (ii)
within fifteen (15) days after each Landlord’s written request to Tenant,
provide Landlord with a description of the Tenant’s Work completed by Tenant
(each a “Tenant’s Work Report”) since the Transfer Date, or the date of the most
recent Tenant’s Work Report given to Landlord, as the case may be.
Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be required to





--------------------------------------------------------------------------------





furnish a Tenant’s Work Report to Landlord more frequently than one (1) time per
calendar month during the Tenant’s Work Period. Each Tenant’s Work Report shall
also contain the following documentation: (1) a statement signed by the Tenant
or Tenant’s construction manager briefly describing the portions of Tenant’s
Work that have been completed in accordance with the Final Plans, (2) a copy of
all invoices relating to that portion of Tenant’s Work described in the Tenant’s
Work Report, and (3) partial lien waivers from all contractors, subcontractors,
suppliers and materialmen who performed work, furnished services or provided
material in connection with such portion of the Tenant’s Work identified in the
Tenant’s Work Report (collectively, the “Tenant’s Work Required Documents”).
Upon Substantial Completion of the Tenant’s Work, the Tenant shall submit a
final Tenant’s Work Report to Landlord together with the Tenant’s Work Required
Documents (including final lien waivers from all contractors, subcontractors,
suppliers and materialmen who performed work, furnished services or provided
material in connection with the Tenant’s Work), a copy of the certificate
permitting Tenant to occupy the Second Expansion Premises from the applicable
local governing authority, if required by Law in connection with the completion
of the Tenant’s Work and Tenant’s request for disbursement of the balance of the
SEP Construction Credit. Provided the final Tenant’s Work Report includes all
Tenant’s Work Required Documents, and no Event of Default exists at the time of
the Landlord receives the final Tenant’s Work Report and Tenant’s request for
disbursement of the balance of the SEP Construction Credit, then Landlord shall
disburse the balance of the SEP Construction Credit to Tenant within thirty (30)
days after the Landlord’s receipt of such final Tenant’s Work Report.


(4)    Notwithstanding anything in the Second Amendment to the contrary, from
and after the Transfer Date, Landlord shall have no obligation to manage
construction of, or cause the completion of, the Tenant’s Work.


(5)    All sums paid by Landlord to subcontractors pursuant to the Contracts
prior to the Transfer Date are referred to as “Paid Costs”. If Tenant shall have
paid the Initial Additional Cost Payment to Landlord prior to such Transfer
Date, and the then remaining balance of the Initial Additional Cost Payment and
the Initial SEP Construction Credit, if any, on the Transfer Date exceeds the
total amount of Paid Costs, then Landlord shall pay to Tenant the amount of any
such excess on the Transfer Date. Notwithstanding the foregoing, if an Event of
Default exists on the Transfer Date, Landlord shall not be required to pay to
Tenant on the Transfer Date that portion of the excess consisting of the Initial
SEP Construction Credit.











--------------------------------------------------------------------------------













SCHEDULE 1




INSURANCE REQUIREMENTS







--------------------------------------------------------------------------------





exhibit103image3.jpg [exhibit103image3.jpg]









--------------------------------------------------------------------------------





EXHIBIT “B-1”


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) dated as of
[        ], is by and between CIP II/AR BRIDGEWATER HOLDINGS LLC, a Delaware
limited liability company (“Assignor”), and [            ], a [            ]
(“Assignee”), with the joinder of INSMED INCORPORATED, a Virginia corporation
(“Tenant”).
BACKGROUND
A.    Assignor and Tenant are parties to that certain Lease Agreement dated as
of July 1, 2016 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 1, 2016 (the “First Amendment”), and that
certain Second Amendment to Lease dated as of October [    ], 2018 (the “Second
Amendment” and together with the Original Lease and the First Amendment,
collectively, the “Lease”). Capitalized terms used but not defined herein have
the meanings assigned to such terms in the Second Amendment; and
B.    Pursuant to the Second Amendment, Assignor is a party to certain contracts
with respect to the Tenant’s Work, which contracts are described in Schedule 1
attached hereto (the “Contracts”); and
C.    Tenant has exercised its option to assume responsibility for managing
construction of the Tenant’s Work pursuant to Section F of the Second Expansion
Premises Work Letter; and
E.    Assignor desires to assign its interest in the Contracts to Assignee, and
Assignee desires to accept the assignment thereof, on the terms and conditions
below.
NOW, THEREFORE, in consideration of the premises, the parties, intending to be
legally bound, agree as follows:
1.    Assignor hereby assigns to Assignee all of its right, title, and interest
in and to the Contracts, and Assignee hereby accepts such assignment and assumes
all of the Assignor’s obligations under the Contracts arising from and after the
date hereof.
2.    Tenant agrees to indemnify Assignor and hold Assignor harmless from and
against any and all claims, liens, damages, demands, causes of action,
liabilities, lawsuits, judgments, losses, costs and expenses (including but not
limited to reasonable attorneys’ fees and expenses) asserted against or incurred
by Assignor by reason of or arising out of any failure by Assignee or Tenant to
its obligations under the Contracts arising from and after the date hereof,
including without limitation, failure to pay any amounts due under the Contracts
other than those amounts set forth on Schedule 2 attached hereto.
3.    Assignor agrees to indemnify Tenant and Assignee and hold Tenant and
Assignee harmless from and against any and all claims, liens, damages, demands,
causes of action, liabilities, lawsuits, judgments, losses, costs and expenses
(including but not limited to reasonable attorneys’ fees and expenses) asserted
against or incurred by Tenant or Assignee by reason of or arising out of any
failure by Assignor to perform its obligations under the Contracts arising prior
to the date hereof, including without limitation, failure to pay any amounts due
under the Contracts set forth on Schedule 2 attached hereto.
4.    This Assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
5.    This Assignment shall be governed by and construed in accordance with the
laws of the State of New Jersey.





--------------------------------------------------------------------------------





6.    This Assignment may be executed in any number of counterparts and by each
party on separate counterparts, and all such counterparts shall constitute one
and the same instrument.
7.    Assignor shall, at no out-of-pocket expense to Assignor, reasonably
cooperate with Assignee and Tenant in connection with Tenant’s assumption of
construction management for the Tenant’s Work, including without limitation,
providing Tenant and Assignee with access to all documents, books and records in
Assignor’s possession or control reasonably requested by Buyer in connection
with the Contracts or such other information as reasonably requested by Tenant
or Assignee in order to enforce the Contracts against the counterparties
thereto.


 
EXHIBIT “C”


RETAINED FFE IN THE SECOND EXPANSION PREMISES




Location
Quantity
Name Brand
Name/Model Number
Serial Number
L- 203
1
Eppendorf
Centrifuge
5436B
L- 203
1
KDS Scientific
 
2390
L- 203
1
KDS Scientific
 
2391
L- 203
1
KDS Scientific
 
1024
L- 203
1
KDS Scientific
 
4886
L- 203
1
KDS Scientific
 
5022
L- 203
1
KDS Scientific
 
1134
L- 203
1
Hamilton
Hood (15252395)
 
L- 206
1
Hamilton
Hood (15252395)
 
L- 207
1
Hamilton
Hood (15252395)
 
L- 209
2
Kewaunee
Air Flow II
 
L- 215
4
Kewaunee
Air Flow II
 
L- 218
1
Kewaunee
Air Flow II
 
L- 219
1
Kewaunee
Air Flow II
 








